IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 96-10086
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

KENNETH EJIOUGU MBAH,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CR-277-X
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Kenneth Ejiogu Mbah (Mbah) appeals his sentence for wire

fraud, a violation of 18 U.S.C. § 1343.    Mbah argues that the

district court erred in calculating the amount of loss under

U.S.S.G. § 2F1.1(b)(1).

     The district court did not clearly err in determining that

the amount of loss exceeded $350,000.     See United States v.

Montano-Silva, 15 F.3d 52, 54 (5th Cir. 1994).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
            No. 96-10086
                - 2 -

AFFIRMED.